Citation Nr: 0430684	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for kidney failure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for chronic 
glomerulonephritis.

6.  Entitlement to service connection for a chronic eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to April 1971.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal of an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  All pertinent notice requirements of the VCAA and 
implementing regulations appear to be met.  

In correspondence received in November 2002, the veteran 
informed VA that medical records were available at the VA 
Medical Center (VAMC) in Dallas, Texas.  The only treatment 
records on file from this facility are dated in May and June 
1971 and July 2002 (and there is also a report of a September 
2002 examination).  It is unclear whether any further records 
from the facility are available.   VA treatment records are 
deemed to be evidence of record, and must be secured.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).
The record shows the veteran has been awarded Social Security 
Administration (SSA) disability benefits.  Medical records 
considered in the adjudication of the SSA claim are not 
associated with the claims file, and there is no indication 
of an attempt to obtain such records.  Those records may 
contain information pertinent to the veteran's claims, and VA 
is required to obtain them.  38 C.F.R. § 3.159.  

The veteran's claim seeking service connection for diabetes 
mellitus was denied essentially based on a finding that the 
presumption that it resulted from his exposure to Agent 
Orange was rebutted by private treatment records showing it 
was due to an intercurrent cause, i.e., his treatment with 
steroids.  However, there is a subsequent VA examination 
report showing a diagnosis of Agent Orange related diabetes 
mellitus.  Clarification as to the likely etiology of the 
veteran's diabetes is needed.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain the veteran's 
complete treatment records (not already 
of record) from the VAMC in Dallas, Texas 
for the period from May 1971 to the 
present.  If any records are unavailable 
because they have been lost or destroyed, 
it should be so certified.  

2.  The RO should obtain for the record 
copies of the medical records considered 
by SSA in its adjudication of the 
veteran's claim for SSA disability 
benefits.  

3.  The RO should then arrange for the 
veteran to be examined by an 
endocrinologist to ascertain the likely 
etiology of his diabetes mellitus.  The 
veteran's claims file must be available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should specifically offer an opinion as 
to whether or not there is sufficient 
medical evidence to rebut the legal 
presumption that the veteran's Agent 
Orange resulted from his exposure to 
Agent Orange in service.  

4.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further review, 
if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


